Citation Nr: 0943501	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  08-15 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for bilateral 
chondromalacia patellae. 


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from March to November 1974. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2007 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  

The Veteran testified at a hearing in Washington, D.C. in 
September 2009 before the undersigned Acting Veterans Law 
Judge.  A transcript of that hearing is on file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's examination for entrance into active service in 
March 1974 was negative for any knee disability.  While in 
basic training, in April 1974 he complained of having 
bilateral knee pain for one month.  There was full range of 
motion and no effusion of the knees.  There was no specific 
point tenderness but there was possibly tenderness, if 
anywhere, of the medial borders of the patellae.  Later in 
April 1974, he reportedly stated that he had had bilateral 
knee pain for one month, and that it was "a little bit 
before I came in."  There was full range of motion and no 
effusion of the knees.  He stated that he had pain below and 
in the lateral aspects of the patellae when standing, and 
medially with full flexion.  The impression was that it was 
still doubted that the Veteran had serious pathology.  He was 
given an Ace bandage and analgesic medication.  

In July 1974, the Veteran complained of pain in both knees.  
Reflexes and range of motion were good.  He complained of 
pain in the lateral aspect of each knee.  He had pain on 
flexion but more pain when standing and when walking.  The 
impression was a possible strain.  It was noted that he had 
had bilateral knee pain starting after a fall which had 
occurred one (1) week prior to service entrance.  Further 
examination found full range of motion and no effusion.  His 
pain was mostly in the patella region.  He was given an Ace 
bandage and was to be given a limited profile for 2 weeks.  

Later in July 1974, it was noted that the Veteran had had 
knee pain for five (5) months.  Since being seen on July 17th 
he had had some improvement but reported that he could not go 
up hills.  On examination he had good range of motion and no 
crepitus or effusion.  His ligaments were intact.  X-rays 
were to be taken and he was to have an orthopedic 
consultation.  He was to be given a limited profile for one 
(1) month.  The referral note for the orthopedic consultation 
stated that he had not had a history of locking and a 
questionable or no history of instability.  Chondromalacia 
was to be ruled out. 

An August 1974 orthopedic consultation noted that the Veteran 
had fallen down some steps 8 months earlier causing injury to 
both knees.  Then, in boot camp, he began to have bilateral 
knee pain which was worse when running up and down hills.  He 
denied any episodes of effusion or locking but admitted to 
having giving way.  He complained of having to climb hills 
and wanted to change his military occupational specialty.  On 
examination he had bilateral quadriceps atrophy, greater on 
the right than the left, but no effusion.  Drawer's test and 
McMurray's sign were negative, bilaterally.  Ligamentous 
testing was +2 lax on a scale of 4 at to each medial and 
lateral collateral ligament.  There was tenderness along the 
medial aspect of each patella.  Motion in each knee was from 
zero (0) degrees of extension to 160 degrees of flexion.  X-
rays were normal.  The impression was patellae-femoral 
arthritis.  He was instructed in quadriceps exercises and was 
to be given aspirin and light duty status.  Later in the same 
month, it was noted that the X-rays of the knees revealed 
definite bilateral pre-tibial erosion and that Osgood-
Schlatter's disease was to be ruled out.  

A Medical Board Report stated that prior to enlistment the 
Veteran fell down a flight of stairs in 1971, injuring both 
knees.  He reinjured the knees at a later time when he fell 
off a bicycle.  He enlisted in March 1974.  He had pain in 
both knees, especially when running up or down hills.  He 
denied a history of episodes of locking or effusion but had 
occasional giving way and was first evaluated for these 
complaints in August 1974.  He was placed on quadriceps 
exercise, regular dosage of aspirin, and assigned light duty.  
Despite this, he continued to have problems and stated that 
he was unable to run, as required in his physical training.  
The results of the earlier examination in August 1974 were 
repeated, with the addition that the Veteran had painful 
patellofemoral crepitus, bilaterally.  It was reported that 
X-rays of the knees were within normal limits.  The opinion 
was that the Veteran had symptomatic chondromalacia patellae 
and had failed to obtain symptomatic relief.  He was unfit 
for further duty due to this.  It was reported that the 
disability was not incurred or aggravated during service.  
The diagnosis was bilateral chondromalacia patellae, 
secondary to direct contusions, having existed prior to 
service and not having been aggravated during service.  

The Veteran was discharged from military service due to 
bilateral chondromalacia patellae, secondary to direct 
contusions. 

VA outpatient treatment records show that in March 2007 the 
Veteran complained of bilateral knee pain.  X-rays revealed 
no definite abnormality of the knees.  

At the September 2009 hearing it was alleged that the 
Veteran's strenuous 12 weeks of boot camp and four months of 
training as a rifleman caused his current bilateral knee 
disability.  It was asserted that the service treatment 
records were inconsistent in documenting the Veteran's 
clinical history.  The Veteran testified that his injury in 
1971, falling down some stairs, only resulted in an ankle 
injury and that he had not sought treatment for the injury.  
As to the fall from a bicycle, he had only fallen once or 
twice in his life when he was either six or seven years old.  
He had not had treatment for any knee disability prior to 
service.  He had not been active in sports prior to service.  
He had had 12 weeks of boot camp training and then had 
several months of infantry training which consisted of 
marching up and down mountains.  It was then, after a couple 
of months of infantry training, that he started having 
problems with his knees.  

The June 2007 RO decision which is appealed found that the 
Veteran's bilateral chondromalacia patellae pre-existed 
service and that there was no objective evidence of a 
permanent worsening of the pre-existing disability during 
service which would establish aggravation.  

Procedurally, if a disability is not noted on entry into 
service, raising the presumption of soundness, the 
presumption of soundness is rebutted by clear and 
unmistakable evidence that the disability preexisted service 
and that the disability was not aggravated by service.  Lack 
of aggravation is shown by clear and unmistakable evidence 
either that there was no increase in disability during 
service or that any increase in disability was due to the 
natural progression of the condition.  Wagner v. Principi, 
370 F.3d 1089, 1096 (Fed. Cir. 2004).  Given the extensive 
in-service treatment, this matter will need to be addressed 
by a VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
orthopedic examination, with an 
appropriate examiner, to determine the 
nature and etiology of the claimed 
bilateral knee disorder.  The Veteran's 
claims file must be made available to the 
examiner prior to the examination, and 
the examiner must review the entire 
claims file in conjunction with the 
examination.  All tests and studies 
deemed necessary by the examiner should 
be performed.  

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner is first requested to 
provide an opinion as to whether there is 
clear and unmistakable evidnece of record 
indicating that the Veteran's bilateral 
knee disorder preexisted service.  If 
such clear and unmistakable evidnece is 
found, the examiner is next requested to 
provide an opinion as to whetehr there is 
clear and unmistakable evidence showing 
that the disability did not worsen in 
service beyond natural progression.

Alternatively, if the examiner does not 
find that there is clear and unmistakable 
evidence showing a pre-service 
disability, the examiner is requested to 
provide an opinion as to whether it is at 
least as likely as not (e.g., a 50 
percnet probability) that the currnet 
bilateral knee disability is 
etiologically related to service.  

If the examiner's findings are different 
for the two knees, he or she should so 
state and should provide etiology 
opinions for both knees separately.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

2.  Then, the Veteran's claim should be 
readjudicated.  If the determination 
remains adverse to the Veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

